Title: General Orders, 19 June 1776
From: Washington, George
To: 

 

Head Quarters, New York, June 19th 1776.
Parole London.Countersign Montgomery.


A working party consisting of nine hundred men properly officered to parade to morrow morning at Six O’Clock near the Artillery park—Those of Bailey’s and Read’s Regiments to go to Powle’s-hook—Wyllys’s to Governor’s Island—All of the other Regiments to parade at the Laboratory, and there receive orders from the Chief Engineer.
The whole of the above men to be furnished with one days provision, except Parsons’s and Arnold’s, who will return to their respective encampments to dinner.
Brigadier General Greene and Col. Prescott, will furnish, one hundred and fifty men each, as a working party on Governor’s Island.
On the present emergency, all working parties to work ’till Six o’Clock in the afternoon, except such as go by water, who will be allowed to leave work sooner, if the Wind and Tide make it necessary.
